                                        Case 2:18-bk-20151-ER       Doc 3471 Filed 10/25/19 Entered 10/25/19 17:53:45     Desc
                                                                     Main Document     Page 1 of 13


                                          1   SAMUEL R. MAIZEL (Ba No. 189301)
                                               am el.mai el@den on .com
                                          2   TANIA M. MOYRON (Ba No. 235736)
                                               ania.mo on@den on .com
                                          3   NICHOLAS A. KOFFROTH (Ba No. 287854)
                                              nichola .koff o h@den on .com
                                          4   DENTONS US LLP
                                              601 So h Fig e oa S ee , S i e 2500
                                          5   Lo Angele , Califo nia 90017-5704
                                              Tel: (213) 623-9300 / Fa : (213) 623-9924
                                          6
                                              A o ne fo he Chap e 11 Deb o and
                                          7   Deb o In Po e ion

                                          8                               UNITED STATES BANKRUPTCY COURT
                                          9                    CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                         10    In e                                     Lead Ca e No. 2:18-bk-20151-ER
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                               VERITY HEALTH SYSTEM OF                  Join l Admini e ed i h:
                                         11
                                               CALIFORNIA, INC., .,                     Ca e No. 2:18-bk-20162-ER
                                                                                        Ca e No. 2:18-bk-20163-ER
         DENTONS US LLP




                                         12
                                                                                        Ca e No. 2:18-bk-20164-ER
           (213) 623-9300




                                                         Deb o and Deb o In Po e ion.
                                                                                        Ca e No. 2:18-bk-20165-ER
                                         13
                                                                                        Ca e No. 2:18-bk-20167-ER
                                                  Affec All Deb o                       Ca e No. 2:18-bk-20168-ER
                                         14
                                               ☐ Affec Ve i Heal h S em of              Ca e No. 2:18-bk-20169-ER
                                                 Califo nia, Inc.                       Ca e No. 2:18-bk-20171-ER
                                         15
                                               ☐ Affec O Conno Ho pi al                 Ca e No. 2:18-bk-20172-ER
                                               ☐ Affec Sain Lo i e Regional Ho pi al    Ca e No. 2:18-bk-20173-ER
                                         16
                                               ☐ Affec S . F anci Medical Cen e         Ca e No. 2:18-bk-20175-ER
                                               ☐ Affec S . Vincen Medical Cen e         Ca e No. 2:18-bk-20176-ER
                                         17
                                               ☐ Affec Se on Medical Cen e              Ca e No. 2:18-bk-20178-ER
                                               ☐ Affec O Conno Ho pi al Fo nda ion      Ca e No. 2:18-bk-20179-ER
                                         18
                                               ☐ Affec Sain Lo i e Regional Ho pi al    Ca e No. 2:18-bk-20180-ER
                                                 Fo nda ion                             Ca e No. 2:18-bk-20181-ER
                                         19
                                               ☐ Affec S . F anci Medical Cen e of      Chap e 11 Ca e
                                         20      L n ood Fo nda ion                     Hon. J dge E ne M. Roble
                                               ☐ Affec S . Vincen Fo nda ion
                                         21    ☐ Affec S . Vincen Dial i Cen e , Inc.   DEBTORS NOTICE OF MOTION AND
                                               ☐ Affec Se on Medical Cen e Fo nda ion   MOTION FOR ENTRY OF AN ORDER
                                         22    ☐ Affec Ve i B ine Se ice                PURSUANT TO SECTION 1121 OF THE
                                               ☐ Affec Ve i Medical Fo nda ion          BANKRUPTCY CODE EXTENDING THE
                                         23    ☐ Affec Ve i Holding , LLC               EXCLUSIVE PERIODS TO FILE A
                                               ☐ Affec De Pa l Ven e , LLC              CHAPTER 11 PLAN AND SOLICIT
                                         24    ☐ Affec De Pa l Ven e - San Jo e         ACCEPTANCES; MEMORANDUM OF
                                                 Dial i , LLC                           POINTS AND AUTHORITIES;
                                         25                                             DECLARATION OF RICHARD G. ADCOCK
                                                         Deb o and Deb o In Po e ion.   Hea ing:
                                         26                                             Da e:     No embe 19, 2019
                                                                                        Time:     10:00 a.m.
                                         27                                             Loca ion: Co oom 1568
                                                                                                  255 Ea Temple S ee
                                         28                                                       Lo Angele , Califo nia 90012-3300

                                                                                         -1-
                                              113470 2    -2
                                        Case 2:18-bk-20151-ER            Doc 3471 Filed 10/25/19 Entered 10/25/19 17:53:45                    Desc
                                                                          Main Document     Page 2 of 13


                                          1              PLEASE TAKE NOTICE ha a he abo e efe enced da e, ime and loca ion, Ve i

                                          2   Heal h S         em of Califo nia, Inc., a Califo nia nonp ofi benefi co po a ion and he Deb o he ein,

                                          3   and he abo e- efe enced affilia ed en i ie , he deb o           and deb o      in po e ion in he abo e-

                                          4   cap ioned chap e 11 bank p c ca e (collec i el , he Deb o                ), ill mo e ( he Mo ion ) he

                                          5   Co      fo en        of an o de , p     an o    1121 of i le 11 of he Uni ed S a e Code, e ending he

                                          6   e cl i i pe iod o file a chap e 11 plan and olici accep ance he eof b an addi ional 67 da

                                          7   f om he c         en deadline of Oc obe 25, 2019 (filing a plan) and Decembe 24, 2019 (ob aining

                                          8   accep ance ) o ne          deadline of Decembe 31, 2019 (filing a plan) and Feb a                 29, 2020

                                          9   (ob aining accep ance ).

                                         10              PLEASE TAKE FURTHER NOTICE ha                       he Mo ion i ba ed on hi No ice and
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Mo ion, he a ached Memo and m of Poin                and A ho i ie and he Decla a ion of Richa d G.
         DENTONS US LLP




                                         12   Adcock, he D                      R        A         S           E             F    -D      M       [Docke
           (213) 623-9300




                                         13   No. 8] ( he Fi         -Da Decla a ion ), he a g men          of co n el, and o he admi ible e idence

                                         14   p ope l b o gh befo e he Co              a o befo e he hea ing on hi Mo ion, if an . In addi ion, he

                                         15   Deb o       e e       ha he Co        ake j dicial no ice of all doc men filed i h he Co        in hi ca e.

                                         16              PLEASE TAKE FURTHER NOTICE ha an pa                           oppo ing o         e ponding o he

                                         17   Mo ion m          file and e e he e pon e ( Re pon e ), p            an o LBR 9013-1(f), on he mo ing

                                         18   pa    and he Uni ed S a e T            ee no la e han 14 da    befo e he da e de igna ed fo he hea ing.

                                         19   A Re pon e m           be a comple e     i en a emen of all ea on in oppo i ion he e o o in            ppo ,

                                         20   decla a ion and copie of all e idence on            hich he e ponding pa           in end    o el , and an

                                         21   e ponding memo and m of poin and a ho i ie .

                                         22              PLEASE TAKE FURTHER NOTICE ha , p                     an o LBR 9013-1(h), he fail e o file

                                         23   and e e a imel objec ion o he Mo ion ma be deemed b                    he Co       o be con en o he elief

                                         24   e e ed he ein.

                                         25

                                         26

                                         27

                                         28

                                                                                                   -2-
                                              113470 2    -2
                                        Case 2:18-bk-20151-ER   Doc 3471 Filed 10/25/19 Entered 10/25/19 17:53:45   Desc
                                                                 Main Document     Page 3 of 13


                                          1    Da ed: Oc obe 25, 2019                 DENTONS US LLP

                                          2                                           SAMUEL R. MAIZEL
                                                                                      TANIA M. MOYRON
                                          3                                           NICHOLAS A. KOFFROTH

                                          4
                                                                                      B     / /T    M. M
                                                                                            Tania M. Mo on
                                          5
                                                                                      A o ne fo he Chap e 11 Deb o and
                                          6
                                                                                      Deb o In Po e ion
                                          7

                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                    -3-
                                              113470 2   -2
                                        Case 2:18-bk-20151-ER               Doc 3471 Filed 10/25/19 Entered 10/25/19 17:53:45                           Desc
                                                                             Main Document     Page 4 of 13


                                          1                                MEMORANDUM OF POINTS AND AUTHORITIES

                                          2                                                        I.      INTRODUCTION

                                          3              Ve i       Heal h S       em of Califo nia, Inc., a Califo nia nonp ofi benefi co po a ion and he

                                          4   Deb o he ein ( VHS ), and he abo e- efe enced affilia ed en i ie , he deb o                            and deb o      in

                                          5   po e ion (collec i el , he Deb o                          ) in he abo e-cap ioned chap e 11 bank p c ca e ( he

                                          6       Ca e ), e pec f ll           e    e       he en       of an o de (i) e ending he Deb o        e cl i e igh o file

                                          7   a plan of eo gani a ion and gain accep ance of a plan of eo gani a ion b an addi ional 67 da

                                          8   f om he c            en deadline of Oc obe 25, 2019 (filing a plan) and Decembe 24, 2019 (ob aining

                                          9   accep ance ) o ne              deadline of Decembe 31, 2019 (filing a plan) and Feb a                       29, 2019

                                         10   (ob aining accep ance ), p                    an o        1121(d),1 i ho     p ej dice o he Deb o       eeking f     he
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   e en ion , and (ii) g an ing he Deb o                        ch o he and f    he elief a i j       and p ope .
         DENTONS US LLP




                                         12                                    II.          JURISDICTION, VENUE AND BASIS
           (213) 623-9300




                                         13              The Co        ha      bjec ma e j i dic ion o con ide and de e mine hi Mo ion p                         an o

                                         14   28 U.S.C.            157 and 1334. Thi i a co e p oceeding p                     an o 28 U.S.C.       157(b)(2). The

                                         15   Deb o con en o en                    of final o de and j dgmen b              he bank p c j dge. Ven e i p ope

                                         16   befo e hi Co             p       an o 28 U.S.C.               1408 and 1409. The a         o    p edica e fo he elief

                                         17   e e ed he ein i               1121(d).

                                         18                                                 III.        STATEMENT OF FACTS

                                         19   A.         G         a Ba                 .

                                         20              1.         On A g         31, 2018 ( he Pe i ion Da e ), he Deb o each filed a ol n a                 pe i ion

                                         21   fo elief nde chap e 11 of i le 11 of he Uni ed S a e Code ( he Bank p c Code ). Since

                                         22   he commencemen of hei Ca e , he Deb o                            ha e been ope a ing hei b ine e a deb o              in

                                         23   po e ion p              an o         1107 and 1108.

                                         24              2.         A of he Pe i ion Da e, VHS, he ho pi al , and hei affilia ed en i ie (collec i el ,

                                         25       Ve i   Heal h S          em ) ope a ed a a nonp ofi heal h ca e                  em,       i h app o ima el 1,680

                                         26
                                              1
                                               Unle   pecified o he i e, all chap e and ec ion efe ence a e o he Bank p c Code, 11
                                         27   U.S.C. 101-1532. All R le efe ence a e o he Fede al R le of Bank p c P oced e. All
                                              efe ence o LBR a e o he Local Bank p c R le of he Uni ed S a e Bank p c Co fo
                                         28   he Cen al Di ic of Califo nia.

                                                                                                               -4-
                                              113470 2        -2
                                        Case 2:18-bk-20151-ER           Doc 3471 Filed 10/25/19 Entered 10/25/19 17:53:45                           Desc
                                                                         Main Document     Page 5 of 13


                                          1   inpa ien bed , i ac i e eme genc                 oom , a a ma cen e , ele en medical office b ilding , and

                                          2   a ho of medical pecial ie , incl ding e ia                    and     a e na    ca e. D               R         G.

                                          3   A                S         E             F       -D      M          [Docke No. 8] ( Fi     -Da Decla a ion ), a

                                          4   4,      12. Addi ional backg o nd fac              on he Deb o , incl ding an o e ie              of he Deb o

                                          5   b ine , info ma ion on he Deb o                   capi al      c     e and addi ional e en leading p o he e

                                          6   chap e 11 Ca e , a e con ained in he Fi -Da Decla a ion.

                                          7              3.        On Sep embe 14, 2018, he Office of he Uni ed S a e T                        ee appoin ed an

                                          8   Official Commi ee of Un ec ed C edi o in he e chap e 11 Ca e [Docke No. 197].

                                          9   B.         Sa            H         a a       C           Sa

                                         10              4.        On Decembe 27, 2018, he Co                    en e ed an o de app o ing he ale of a e
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   (e cl ding ca h, acco n        ecei able and ca e of ac ion) of O Conno Ho pi al and Sain Lo i e
         DENTONS US LLP




                                         12   Regional Ho pi al o he Co n              of San a Cla a, a poli ical           bdi i ion of he S a e of Califo nia
           (213) 623-9300




                                         13   [Docke No. 1153]. The ale clo ed on Feb a                     28, 2019.

                                         14              5.        On Ma 2, 2019, he Co               app o ed he ale of       b an iall all of he a e of S .

                                         15   F anci Medical Cen e , S . Vincen Medical Cen e , S . Vincen Dial i Cen e and Se on Medical

                                         16   Cen e , incl ding Se on Coa          ide, o S a egic Global Managemen , Inc. ( SGM and he SGM

                                         17   Sale,      e pec i el ). [Docke No. 2306]. The SGM Sale ha an o                     ide clo ing da e of Decembe

                                         18   31, 2019. Docke No. 2305.

                                         19              6.        The SGM Sale i              bjec    o e ie       b   he Califo nia A o ne       Gene al ( he
                                         20    A o ne Gene al ) nde applicable non-bank p c la                          ( he AG Re ie        ). On Oc obe 23,
                                         21   2019, he Co          en e ed a memo and m finding, among o he hing , ha he SGM Sale i f ee and
                                         22   clea of he A o ne Gene al                p opo ed condi ion [Docke No. 3446] ( he AG O de ). The
                                         23   Co         a ed i     o ld ce if    he AG O de fo di ec appeal o he Nin h Ci c i Co                    of Appeal
                                         24   ( he Ce ified Appeal ). I . a 23-24.
                                         25              7.        The Califo nia Depa men of Heal h Ca e Se ice ( DHCS ) objec ed o he SGM
                                         26   Sale a i ela ed o he an fe of he Medi-Cal P o ide Ag eemen ; he Co                                 o e    led ha
                                         27   objec ion ( he Medi-Cal O de ) [Docke No. 3392]. DHCS ha filed an appeal of he Medi-Cal
                                         28

                                                                                                           -5-
                                              113470 2        -2
                                        Case 2:18-bk-20151-ER                   Doc 3471 Filed 10/25/19 Entered 10/25/19 17:53:45                          Desc
                                                                                 Main Document     Page 6 of 13


                                          1   O de in he Uni ed S a e Di ic Co                         fo he Cen al Di           ic of Califo nia (Ca e No. 2:19-c -

                                          2   08762-JVS).

                                          3               8.            The Uni ed S a e Depa men of Heal h and H man Se ice ( HHS ) and he

                                          4   Deb o a e al o c               en l nego ia ing he ea men of Medica e P o ide Ag eemen and ela ed

                                          5   i      e    ega ding he SGM Sale, and he pa ie ha e                            ip la ed o a con in ed hea ing da e o

                                          6   No embe 6, 2019. Docke No. 3440.

                                          7   D.          Sa              D b        Pa       L         a      .

                                          8               9.            The Deb o c       en l ha e he e cl i e igh o file a plan and olici accep ance

                                          9       nde     1121(d). Af e en e ing imila o de                   [Docke No . 899, 2520], on Sep embe 11, 2019,

                                         10   he Co            en e ed an o de e ending he e cl i e pe iod ha he Deb o can file and olici                             oe
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   on a plan o Oc obe 25, 2019 and olici accep ance o Decembe 24, 2019. Docke No. 3039.
         DENTONS US LLP




                                         12               10.           On Sep embe 3, 2019, he Deb o                     filed he D            C          11 P
           (213) 623-9300




                                         13   L                     (D      S             3, 2019) [Docke No. 2993] ( he Plan ) and ela ed D

                                         14   S                D                D         C       11 P             L             (D     S            3, 2019) [Docke

                                         15   No. 2994] ( he Di clo                 e S a emen ).

                                         16               11.           On Sep embe 4, 2019, he Deb o                  filed he M               D                 O

                                         17   A                : (I) P              D             S            ; (II) S                     V       P             ; (III)

                                         18   N                     O           P                 C                      D          P   ;       (IV) G        R

                                         19   R          [Docke No. 2995] ( he Di clo                       e S a emen Mo ion ), eeking app o al of (i) he

                                         20   Di clo           e S a emen , (ii) p opo ed olici a ion and o ing p oced e , (iii) p opo ed no ice and

                                         21   objec ion p oced e fo confi ma ion of he Plan, and (i ) ela ed elief.

                                         22               12.           On Sep embe 18, 2019, ce ain pa ie in in e e filed e pon e and oppo i ion o

                                         23   he Di clo             e S a emen Mo ion. S              Docke No . 3079, 3084, 3086, 3087, 3089, 3090, 3092,

                                         24   3094. On Oc obe 17, 2019, he Co                     app o ed a ip la ion fo o he pa ie                 e pon e da e o

                                         25   allo       con in ed nego ia ion          ega ding he Di clo              e S a emen Mo ion. See Docke No. 3394.

                                         26   The Deb o ha e made ignifican p og e in e ol ing a n mbe of ma e                                   ai ed b   akeholde

                                         27       ega ding he Di clo             e S a emen and he Plan.

                                         28

                                                                                                              -6-
                                              113470 2         -2
                                        Case 2:18-bk-20151-ER           Doc 3471 Filed 10/25/19 Entered 10/25/19 17:53:45                            Desc
                                                                         Main Document     Page 7 of 13


                                          1              13.      On Oc obe 14, 2019, he Deb o           filed a mo ion o con in e he hea ing fo hei

                                          2   Di clo      e S a emen Mo ion [Docke No. 3238] ( he Second Con in ance Mo ion ). The Co

                                          3   con in ed he hea ing of Oc obe 23, 2019 fo he Di clo                     e S a emen Mo ion o No embe 6,

                                          4   2019. Docke No. 3389.

                                          5                                              IV.        ARGUMENT

                                          6              Sec ion 1121(d) g an       hi Co      a ho i      o e end he Deb o          e cl i i        pe iod fo

                                          7   ca e       p o 18 mon h af e he pe i ion da e fo filing a plan and 20 mon h af e he pe i ion da e

                                          8   fo olici a ion. 11 U.S.C.         1121(d). Al ho gh he e m ca e i no defined b he Bank p c

                                          9   Code, i in i e fle ibili         in o de o allo       he deb o o each an ag eemen .                I     M L

                                         10   I       ., I ., 87 B.R. 830, 833 (Bank . S.D.N.Y. 1987) (           o ing H.R. Rep. No. 595, 95 h Cong., 2d
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Se . 231 (1978),                   1978 U.S.C.C.A.N. 5963, 6190). Thi i beca e a deb o ho ld be
         DENTONS US LLP




                                         12   gi en a ea onable oppo           ni     o nego ia e an accep able plan           i h c edi o   and o p epa e
           (213) 623-9300




                                         13   ade a e financial and non-financial info ma ion conce ning he amifica ion of an p opo ed plan

                                         14   fo di clo         e o c edi o . S , . ., I . a 833-34; I             T        I ., 76 B.R. 322, 327 (Bank .

                                         15   S.D.N.Y. 1987).

                                         16               A deci ion he he o e end o e mina e e cl i i                  fo ca e i     i hin he di c e ion of

                                         17   he bank p c co            and i fac - pecific.    I    N      M          P          , LLC, 2014 WL 917335,

                                         18   a *3 (Bank . C.D. Cal. Ma . 10, 2014) (ci a ion omi ed). Co                   e amine a n mbe of fac o          o

                                         19   de e mine         he he   ca e e i        o e end an e cl i i             pe iod. The e fac o          incl de he

                                         20   follo ing: he i e and comple i           of he ca e ; he e i ence of good fai h p og e ; he nece i

                                         21   of     fficien ime o nego ia e and p epa e ade            a e info ma ion;    he he he deb o i pa ing i

                                         22   deb a he become d e;              he he he deb o ha demon a ed ea onable p o pec fo filing a

                                         23       iable plan;    he he he deb o ha made p og e            nego ia ing i h c edi o ; he leng h of ime a

                                         24   ca e had been pending;          he he    he deb o i       eeking an e en ion o p e             e c edi o ; and

                                         25       he he o no       n e ol ed con ingencie e i . S           . A     an cenden con ide a ion in deciding

                                         26       he he o e end e cl i i        i      he he adj     men of e cl i i           ill facili a e mo ing he ca e

                                         27   fo     a d o a d a fai and e i able e ol ion. I               H       M      N         M       H       ., 282 B.R.

                                         28

                                                                                                    -7-
                                              113470 2     -2
                                        Case 2:18-bk-20151-ER               Doc 3471 Filed 10/25/19 Entered 10/25/19 17:53:45                        Desc
                                                                             Main Document     Page 8 of 13


                                          1   444, 453 (B.A.P. 9 h Ci . 2002) (affi ming e en ion of e cl i i in chap e 11 ca e of non-p ofi

                                          2   ho pi al).

                                          3              He e, he Deb o          bmi ha         fficien ca e e i         p        an o     1121(d) o e end he

                                          4   e cl i i           pe iod a    he Deb o     foc     on i    e     ela ed o he SGM Sale, he an fe of he

                                          5   Medica e P o ide Ag eemen , he appeal of he Medi-Cal O de and he an icipa ed appeal b                              he

                                          6   A o ne Gene al of he AG O de . F                  he e ol ion of he e i         e i c i ical o he plan p oce .

                                          7   Addi ionall , he Deb o              bmi      fficien    ca e e i        of      he e end he deadline fo he

                                          8   follo ing ea on :

                                          9              Si e and Comple i        of he Ca e . The e a e comple , mega chap e 11 Ca e , and a e

                                         10   almo ce ainl              he econd la ge ho pi al bank p c ca e in Ame ican hi o . Selling ( hile
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11    ill ope a ing) i non-p ofi ho pi al ai e i                e of heal hca e eg la o          la , labo la , me ge
         DENTONS US LLP




                                         12   and ac       i i ion la , and bank p c la , among o he field . Mo eo e , he Deb o                         co po a e
           (213) 623-9300




                                         13         c     e i comple and he e al o a e man i               e ha a i e in impl main aining he Deb o

                                         14   ope a ion pending e ol ion of he e bank p c Ca e . Among o he i                               e , he e a e e i ing

                                         15   labo con ac            hich a e being nego ia ed, n me o          pending medical malp ac ice, pe onal inj

                                         16   and emplo men la              ela ed ca e    hich he Co          ha allo ed o p oceed h o gh elief f om he

                                         17   a oma ic a , and endo                hich e i e        b an ial nego ia ion o main ain ela ion hip .

                                         18              Good Fai h P og e . The Deb o               ha e made ignifican p og e            in he e Ca e . The

                                         19   Deb o        con in e o ope a e hei Ho pi al and al o (i) nego ia ed and clo ed he SCC Sale,

                                         20   (ii) nego ia ed and ob ained Co             app o al of he ale of he emaining fo               Deb o Ho pi al o

                                         21   SGM, (iii) o ked and con in e o o k i h SGM i h e pec o in e im ag eemen                                 ha     ill be

                                         22   en e ed in o af e he ale clo ing d ing he ale lea eback pe iod, (i ) e ol ed man c e i                             e

                                         23   ela ed o e ec o             con ac and lea e in connec ion i h he SCC and SGM Sale , ( ) eached

                                         24   condi ional          i en ag eemen          i h all applicable labo          nion     nde          1113 and 1114,

                                         25   ( i) ob ained Co            o de   ha he A o ne Gene al ab ed hi di c e ion in he AG Re ie                       and

                                         26   o e       ling DHCS objec ion, ( ii) old o he a e                  app o ed b       a io    o de    en e ed b      he

                                         27   Co        , ( iii) filed he Plan and Di clo       e S a emen and (i ) a ended o admini             a i e compliance

                                         28   ma e ial           ch a     he Mon hl Ope a ing Repo             . In connec ion he e i h, he Deb o             ha e

                                                                                                         -8-
                                              113470 2      -2
                                        Case 2:18-bk-20151-ER          Doc 3471 Filed 10/25/19 Entered 10/25/19 17:53:45                     Desc
                                                                        Main Document     Page 9 of 13


                                          1   dedica ed a       b an ial amo n of ime o p epa ing and filing mo ion , o he pleading , doc men

                                          2   and o de .

                                          3              Nece i    of S fficien Time o Nego ia e and P epa e Ade           a e Info ma ion. In ligh of

                                          4   he abo e p og e , he Deb o ha e (i) d af ed and filed hei Plan and Di clo                  e S a emen (and

                                          5    e he Di clo        e S a emen fo hea ing) and (ii) a e in di c     ion     i h majo con i en in he e

                                          6   Ca e       ega ding he Plan. Ho e e open i         e a e likel     o impac he fea ibili       of an final,

                                          7   amended Plan and/o e          n o n ec ed c edi o , incl ding he clo e of he SGM Sale and he

                                          8   iming he eof         hich depend on, among o he       hing , he di po i ion of he Ce ified Appeal,

                                          9   DHCS li iga ion, and HHS nego ia ion . Con e en l , he Deb o                   eek an e en ion o allo

                                         10   hem o con in e o add e          he e i   e    hile e aining e cl i i        (incl ding amendmen       o he
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Plan).
         DENTONS US LLP




                                         12              Pa ing Deb     a The     Become D e.      The Deb o        a e pa ing hei o dina         co     e
           (213) 623-9300




                                         13   admini      a i e e pen e a     he come d e. The Deb o            ha e paid o e $16 million in c i ical

                                         14    endo pa men          o p epe i ion c edi o , and he con in e o pa po pe i ion obliga ion                hen

                                         15   and a he come d e. F           he , he Deb o a e c       en   i h e pec o hei epo ing and pa men

                                         16   e i emen          o he Office of he Uni ed S a e T        ee and o he e i emen of he Bank p c

                                         17   Code and R le .

                                         18              P o pec fo Filing a Viable Plan and P og e         Nego ia ing    i h C edi o    . The Deb o

                                         19   ha e filed hei Plan, ob ained he AG O de and an o de o e                  ling DHCS objec ion and a e

                                         20    o king i h akeholde           o e ol e i    e h o gh an amended Plan.

                                         21              Leng h of Time he Ca e Ha e Been Pending. The Ca e ha e been pending fo le                    han

                                         22   14 mon h , le        han he 18 and 20 mon h e cl i i             and olici a ion deadline       e fo h in

                                         23     1121(d).

                                         24              Whe he he E en ion i So gh o P e           e C edi o . The Deb o        eek hi e en ion fo

                                         25   good fai h p po e , and o allo        he e Ca e o mo e fo         ad oa      cce f l concl ion.

                                         26              E i ence of Un e ol ed Con ingencie . Un e ol ed con ingencie do e i , incl ding he

                                         27   nece i       o e ol e he Ce ified Appeal, e ol e he DHCS and HHS i               e , clo e he SGM Sale,

                                         28   and      cce f ll    ell he emaining a e of he Deb o .

                                                                                                 -9-
                                              113470 2     -2
                                        Case 2:18-bk-20151-ER          Doc 3471 Filed 10/25/19 Entered 10/25/19 17:53:45                         Desc
                                                                        Main Document    Page 10 of 13


                                          1              Acco dingl , he anda d fo he e e ed e en ion a e a i fied. The adj                           men of

                                          2   e cl i i          ill facili a e mo ing he [bank p c p oce ] fo                 a d o a d a fai and e i able

                                          3   e ol ion of he Plan and an amendmen             he e o. I         H         M       N        M      H     ., 282

                                          4   B.R. a 453;             Fi -Da Decla a ion a 25, 96 ( he goal of he Ca e i a bank p c co

                                          5     pe i ed ale of ome o all of he ho pi al and ela ed facili ie , and he comp ehen i e

                                          6   e ol ion of he Deb o financial obliga ion h o gh a co                     app o ed plan of eo gani a ion ).

                                          7                                           V.     CONCLUSION

                                          8              Fo he fo egoing ea on , he Deb o          e pec f ll       e     e     ha hi Co       en e an o de

                                          9   (i) g an ing he Mo ion, (ii) e ending he Deb o               e cl i i        pe iod fo filing a plan and fo

                                         10   ob aining accep ance of        ch plan b an addi ional 67 da          h o gh and incl ding Decembe 31,
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   2019 (filing a plan) and Feb a      29, 2020 (ob aining accep ance ), e pec i el , i ho p ej dice
         DENTONS US LLP




                                         12   o eeking f        he e en ion , and (iii) g an ing    ch f     he elief a he Co            deem app op ia e.
           (213) 623-9300




                                         13

                                         14   Da ed: Oc obe 25, 2019                                DENTONS US LLP

                                         15                                                         SAMUEL R. MAIZEL
                                                                                                    TANIA M. MOYRON
                                         16                                                         NICHOLAS A. KOFFROTH

                                         17                                                         B         / /T  M. M
                                                                                                              TANIA M. MOYRON
                                         18
                                                                                                    A o ne fo he Chap e 11 Deb o and
                                         19                                                         Deb o In Po e ion
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                               - 10 -
                                              113470 2     -2
                                        Case 2:18-bk-20151-ER                 Doc 3471 Filed 10/25/19 Entered 10/25/19 17:53:45                        Desc
                                                                               Main Document    Page 11 of 13


                                          1                                      DECLARATION OF RICHARD G. ADCOCK

                                          2                I, Richa d G. Adcock, decla e ha if called on a a i ne , I o ld and co ld e if of m

                                          3   o n pe onal kno ledge a follo                 :

                                          4                1.        I am he Chief E ec i e Office ( CEO ) of Ve i                 Heal h S    em of Califo nia,

                                          5   Inc. ( VHS ). I became VHS CEO effec i e Jan a                          2018. P io he e o, I e ed a VHS Chief

                                          6   Ope a ing Office ( COO ) beginning in A g                     2017. In m          ole a COO and CEO a VHS, I

                                          7   ha e become in ima el familia                 i h all a pec of VHS and i           abo e-cap ioned affilia e         ho

                                          8   ha e al o filed fo bank p c p o ec ion (collec i el                     he Deb o , and each a Deb o ) a              ell

                                          9   a ho e affilia ed en i ie ha a e no in bank p c . I                        bmi hi Decla a ion in         ppo of he

                                         10   D                 M            E          O       P            S           1121       B              C     E
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11        E                 P           F     C          11 P            S       A             ( he Mo ion ).2

                                                           2.        I ha e o ked fo mo e han 14 ea in he heal hca e a ena. D ing hi pe iod, I
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13   ha e acc m la ed e en i e enio le el e pe ience in he a ea of no -fo -p ofi heal hca e,

                                         14   e peciall in heal hca e deli e , ho pi al ac e ca e e ice , heal h plan managemen , p od c

                                         15   managemen , ac i i ion , in eg a ion , pop la ion heal h managemen , b dge ing, di ea e

                                         16   managemen and medical de ice . I al o ha e meaningf l e pe ience in o he                                 ela ed a ea ,

                                         17   incl ding h man e o ce and pe onnel managemen .

                                         18                3.        M backg o nd and familia i             i h he Deb o         da - o-da ope a ion , b ine

                                         19   and financial affai , and he ci c m ance leading o he commencemen of he e chap e 11

                                         20   bank p c ca e a e e fo h mo e f ll in m D                                             S          E               F        -

                                         21   D        M             [Docke No. 8] on A g            31, 2018 ( he Pe i ion Da e ), and inco po a ed b

                                         22   efe ence in o hi Decla a ion.

                                         23                4.        The Deb o        co po a e      c   e i comple , and he e al o a e man i                 e    ha

                                         24   a i e in impl main aining he Deb o                    ope a ion pending e ol ion of he e Ca e . Among

                                         25   o he i            e , he e a e e i ing labo con ac              hich a e being add e ed, n me o                pending

                                         26   medical malp ac ice, pe onal inj                    and emplo men la            ela ed ca e     hich he Co           ha

                                         27
                                              2
                                         28       Unle      o he         i e defined he ein, all capi ali ed e m ha e he defini ion e fo h in he Mo ion.

                                                                                                         - 11 -
                                              113470 2          -2
                                        Case 2:18-bk-20151-ER              Doc 3471 Filed 10/25/19 Entered 10/25/19 17:53:45                              Desc
                                                                            Main Document    Page 12 of 13


                                          1   allo ed o p oceed h o gh elief f om he a oma ic a , and endo                                    hich e i e     b an ial

                                          2   nego ia ion o main ain ela ion hip .

                                          3              5.         The Deb o    ha e made ignifican p og e                 in he e Ca e . The Deb o         con in e

                                          4   o ope a e hei Ho pi al and al o (i) nego ia ed and clo ed he SCC Sale, (ii) nego ia ed and

                                          5   ob ained Co           app o al of he ale of he emaining fo                   Deb o Ho pi al o SGM, (iii)           o ked

                                          6   and con in e o           o k i h SGM       i h e pec o in e im ag eemen                  ha     ill be en e ed in o af e

                                          7   he ale clo ing d ing he ale lea eback pe iod, (i ) e ol ed man c e i                             e ela ed o e ec o

                                          8   con ac and lea e in connec ion                 i h he SCC and SGM Sale , ( ) eached condi ional                     i en

                                          9   ag eemen             i h all applicable labo     nion       nde        1113 and 1114, ( i) ob ained Co             o de

                                         10   ha he A o ne Gene al ab ed hi di c e ion in he AG Re ie and o e                                  ling DHCS objec ion,
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   ( ii) old o he a e            app o ed b       a io     o de      en e ed b       he Co       , ( iii) filed he Plan and
         DENTONS US LLP




                                         12   Di clo          e S a emen and (i ) a ended o admini a i e compliance ma e ial                       ch a he Mon hl
           (213) 623-9300




                                         13   Ope a ing Repo            . The HHS and he Deb o               a e al o c        en l nego ia ing he         ea men of

                                         14   Medica e P o ide Ag eemen                 and ela ed i            e    ega ding he SGM Sale.             In connec ion

                                         15   he e i h, he Deb o ha e dedica ed a                   b an ial amo n of ime o p epa ing and filing mo ion ,

                                         16   o he pleading , doc men , and o de .

                                         17              6.         The Deb o a e in di c           ion    i h majo con i en in he e Ca e ega ding he

                                         18   Plan. The Deb o            ha e made ignifican p og e                 in e ol ing a n mbe of ma e              ai ed b

                                         19    akeholde            ega ding he Di clo        e S a emen and he Plan. Ho e e , open i                  e a e likel       o

                                         20   impac he fea ibili of an final, amended Plan and/o e                          n o n ec ed c edi o , incl ding he

                                         21   clo e of he SGM Sale and he iming he eof hich depend on, among o he hing , he di po i ion

                                         22   of he Ce ified Appeal of he AG O de , DHCS li iga ion, and HHS nego ia ion . Con e en l ,

                                         23   he Deb o             eek e en ion o allo         hem o con in e o na iga e h o gh he e i                       e      hile

                                         24   e aining e cl i i           (incl ding ega ding amendmen                   o he Plan).

                                         25              7.         The Deb o a e pa ing hei o dina                 co     e admini a i e e pen e a he come

                                         26   d e. The Deb o           ha e paid o e $16 million in c i ical endo pa men                      o p epe i ion c edi o ,

                                         27   and he con in e o pa po pe i ion obliga ion                       hen and a he come d e. F             he , he Deb o

                                         28

                                                                                                          - 12 -
                                              113470 2        -2
                                        Case 2:18-bk-20151-ER              Doc 3471 Filed 10/25/19 Entered 10/25/19 17:53:45            Desc
                                                                            Main Document    Page 13 of 13


                                          1   aec        en         i h e pec o hei epo ing and pa men e i emen           o he Office of he Uni ed

                                          2   Sae T                ee and o he e i emen of he Bank p c Code and R le .

                                          3              8.          The Deb o       eek an e en ion of e cl i i     fo filing a plan and ob aining

                                          4   accep ance o ad ance hei Ca e o a                cce f l concl ion, incl ding o allo   he Deb o   ime

                                          5   o file an amended Di clo           e S a emen and Plan a nece a        hile e aining e cl i i .

                                          6              I decla e nde penal         of pe j    nde he la      of he Uni ed S a e of Ame ica ha he

                                          7   fo egoing i            e and co ec .

                                          8              E ec ed hi 25 h da of Oc obe , 2019, in Lo Angele , Califo nia.

                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11                                                                 RICHARD G. ADCOCK
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                   - 13 -
                                              113470 2        -2
